MEMORANDUM OPINION
BUSSEY, Judge.
This is an original proceeding in which petitioner seeks his release from confinement in the State Penitentiary at McAles-ter by virtue of a judgment and sentence rendered against him in the District Court of Tulsa County, Case No. 20,219. Petitioner gave no notice of intention to appeal, did not request casemade at public expense nor the appointment of counsel to represent him on appeal, but alleges in substance that at his trial, the trial court improperly admitted into evidence an alleged confession made by him to certain police officers.
It appearing that the trial court had jurisdiction of the person, subject matter, and authority under law to pronounce the judgment and sentence imposed, and the Court, following the rule that habeas corpus is not a substitute for appeal, we are of the opinion that the writ prayed for should be denied without prejudice to petitioner filing a subsequent application for post conviction appeal. Writ denied.
BRETT, J., and NIX, P. J., concur.